Citation Nr: 1010809	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-12 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for gastrointestinal 
disability, claimed as Whipple's disease.  

2.  Entitlement to service connection, to include on a 
secondary basis, for eye disability.  

3.  Entitlement to an effective date prior to March 7, 2002, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from March 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and August 2008 rating 
decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The Board notes that service connection for eye infections 
was denied in an unappealed February 1979 rating decision.  
Review of the current eye disorder claimed by the Veteran 
shows that he is seeking service connection for disorders 
which were not diagnosed or otherwise considered at the time 
of February 1979 rating decision.  For this reason, the Board 
has characterized the current eye issue as an original claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board also notes that although the Veteran had perfected 
appeals of a number of other issues, in a November 2009 
statement he withdrew his appeal of all matters other than 
those listed on the title page of this action.  On the 
November 2009 statement, he indicated that he would "drop" 
his appeal for service connection for hypertension if he was 
service connected for heart disability.  The record shows 
that at the time he wrote this statement, service connection 
had recently been granted for cardiovascular disability. The 
RO consequently deemed the hypertension issue to have been 
withdrawn.  To ensure this is what the Veteran intended, the 
RO explained how it was interpreting the November 2009 
statement in a supplemental statement of the case issued 
later than month.  The representative thereafter presented 
argument only as to the issues listed on the title page of 
this action, and the Veteran has not suggested that the RO 
was incorrect to interpret the November 2009 statement as 
constituting a withdrawal of all issues other than the ones 
addressed in this action.

The issue of whether clear and unmistakable error exists in a 
May 12, 1964 rating decision has been raised by a November 
2009 statement within the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
gastrointestinal disability on a de novo basis, and for eye 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for gastrointestinal disability, to 
include Whipple's disease, was denied in an unappealed 
February 1979 rating decision.  

2.  Evidence submitted since the February 1979 rating 
decision includes competent evidence suggesting a possible 
medical nexus between the claimed Whipple's disease and his 
service-connected PTSD.  This evidence is neither cumulative 
nor redundant and raises a reasonable possibility of 
substantiating the claim.  

3.  Service connection for PTSD, with an assigned effective 
date of March 7, 2002, was granted in a March 2003 rating 
action; the Veteran was notified of the decision and of his 
appellate rights, but he did not appeal.

4.  No communication from the Veteran or any representative 
seeking entitlement to an earlier effective date for the 
grant of service connection for PTSD was received until April 
2007.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
service connection claim for gastrointestinal disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

2.  The May 2003 rating decision granting service connection 
for PTSD and awarding an effective date therefor of March 7, 
2002, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

3.  As to the claim for an effective date prior to March 7, 
2002, for the grant of service connection for PTSD, there is 
no remaining case or controversy over which the Board has 
jurisdiction, and the appeal is dismissed.  38 U.S.C.A. §§ 
7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 
20.200, 20.204 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In October 2002, July 2003, February 2004, April 2005, May 
2008, July 2008 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims on appeal.  Additionally, these letters 
collectively provided him with the general criteria for the 
assignment of an effective date and initial rating.  

The Board notes that, in the present case, initial notice was 
issued prior to the May 2003 and August 2008 adverse 
determination on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In any event, following 
all of those notices, the claims were last readjudicated in a 
November 2009 supplemental statement of the case.

With regard to the Veteran's application to reopen a 
previously denied service connection claim, any question as 
to the adequacy of any notice provided by VA therein is 
rendered moot by the Board's actions in reopening this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  A VA examination is not necessary in this 
case because the earlier effective date claim turns on the 
law, and not medical evidence.  The Board also observes that 
the RO attempted to get records from the Social Security 
Administration and the U.S. Forest Service, but no such 
records were available; the Social Security Administration 
indicated in August 2003 that the Veteran's records had been 
destroyed.  Any further attempts to obtain records from 
either source would be futile, and in any event would not 
affect the disposition of the earlier effective date claim.  
The Board is not aware, and the Veteran has not suggested the 
existence of, any additional pertinent evidence not yet 
received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claims at this time is warranted.  

II.  New and material evidence - Gastrointestinal disability

The Veteran seeks to reopen his service connection claim for 
gastrointestinal disability, claimed as Whipple's disease.  
In a February 1979 rating decision, the RO denied the Veteran 
service connection for a stomach condition, claimed as 
Whipple's disease.  Because he did not file a timely notice 
of disagreement regarding this determination, the February 
1979 denial became final.  38 U.S.C.A. § 7105 (West 2002).  

In its development of this appeal, the RO appeared to 
consider the Veteran's service connection claim for Whipple's 
disease on the merits, without consideration of whether new 
and material evidence had been submitted.  Nevertheless, the 
Board must address the issue of new and material evidence in 
the first instance because it determines the Board's 
jurisdiction to reach the underlying claims and to adjudicate 
the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996)).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is reopened, it will be reviewed on a de novo basis, 
with consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen.  For the 
reasons to be discussed below, at least some of this evidence 
is new and material, and his claim may be reopened for 
consideration on the merits.  

In support of his claim, additional evidence has been 
submitted which suggests a nexus between PTSD and 
gastrointestinal disabilities.  Specifically, the Veteran was 
afforded a March 2009 VA medical examination in which a VA 
examiner noted that "stress, depression, and anxiety" can 
result in chronic gastrointestinal symptoms.  The examiner 
also diagnosed the Veteran with gastroesophageal reflux 
disease and indicated this disability was secondary to PTSD.  
The Board notes that subsequent to February 1979, the Veteran 
has been awarded service connection for both PTSD and 
gastroesophageal reflux disease.  While the Veteran's primary 
contention is that his Whipple's disease had its onset during 
military service, service connection may also be awarded for 
a disability which is due to or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995); see also Schroeder v. West, 212 F.3d 
1265 (Fed. Cir.2000) (holding that a claim for disability 
compensation should be broadly construed to encompass all 
possible theories of entitlement).  

This evidence is new, in that it was not previously submitted 
at the time of the February 1979 denial.  Additionally, the 
newly submitted evidence is not cumulative and redundant of 
evidence already of record, as it suggests a plausible basis 
for a medical nexus between the Veteran's claimed Whipple's 
disease and his service-connected gastroesophageal reflux 
disease and PTSD.  No such evidence was of record at the time 
of the prior denial, when the RO found no evidence of 
Whipple's disease during military service.  Next, because 
this evidence establishes a potential theory for the award of 
service connection on a secondary basis, it is material, as 
it bears directly and substantially upon the specific matter 
under consideration.  Additionally, this evidence, by itself 
or in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim.  

Based on the above, the Board finds the aforementioned 
additional evidence to be both new and material.  The Veteran 
having submitted new and material evidence, his service 
connection claim for Whipple's disease must be reopened and 
considered on the merits.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

III.  Earlier effective date

The Veteran seeks an effective date prior to March 7, 2002, 
for the award of service connection for PTSD.  The effective 
date of an evaluation and award of compensation based on an 
original claim will be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  

As noted above, the Veteran seeks an effective date prior to 
March 7, 2002, for the award of service connection for PTSD.  
This award was originally made within a May 2003 rating 
decision, and the Veteran was informed of this decision that 
same month.  The Veteran did not appeal the May 2003 rating 
decision within a year, and it became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  

Thereafter, the Veteran filed an earlier effective date claim 
with the RO in April 2007, seeking an effective date prior to 
March 7, 2002, for the award of service connection for PTSD.  
The Board also observes that within a November 2009 VA Form 
9, the Veteran alleged there was clear and unmistakable error 
within prior RO rating decisions which either failed to award 
service connection for PTSD, or failed to adjudicate this 
issue.  The Board construes these allegations as a proper 
claim of clear and unmistakable error requiring action by VA; 
however, because the RO has not adjudicated, and the Veteran 
has not yet appealed, such a claim, any assertion of clear 
and unmistakable error is not currently before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a decision assigning, or affirming 
the assignment of, an effective date has become final, as is 
the case here, a claimant may not properly file, and VA has 
no authority to adjudicate, a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO or Board decision.  See Rudd v. Nicholson, 20 
Vet. App. 296, 299 (2006).  The Court reasoned that to allow 
such claims would vitiate the rule of finality.  Id.  

Here, the Veteran's claim for entitlement to an earlier 
effective date was filed after a final RO decision which the 
Veteran did not appeal within one year.  The Court made it 
clear in Rudd that under these circumstances dismissal is 
required due to the lack of a proper claim.  See Rudd, 20 
Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to the Veteran's pending 
CUE motion.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

In light of the above, the Veteran's freestanding claim for 
an earlier effective date for the grant of service connection 
for PTSD seeks an outcome not provided by law.  When the law 
is dispositive against a claim, as here, the claim must be 
denied or the appeal terminated.  Id.  


ORDER

The Veteran having submitted new and material evidence, his 
service connection claim for Whipple's disease is reopened.  

The Veteran's claim for an effective date prior to March 7, 
2002, for the award of service connection for PTSD is 
dismissed.  


REMAND

The Veteran's service connection claim for Whipple's disease 
having been reopened, it may be considered on the merits.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a Veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

The Board next observes that the Veteran served aboard the 
U.S.S. Independence during World War II.  He was aboard this 
vessel in November 1943 when it was struck by a torpedo and 
was thus exposed to combat conditions.  If the evidence 
establishes that a veteran engaged in combat with the enemy, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred therein, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed disease or injury is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, satisfactory lay or other evidence 
of service incurrence or aggravation of such disease or 
injury.  38 U.S.C.A. § 1154(b) (West 2002).  

In the present case, the Veteran was afforded a March 2009 VA 
examination to address the etiology of his claimed Whipple's 
disease.  The examiner noted the Veteran's reported history 
of Whipple's disease, but stated this disability "is not 
noted to cause [gastroesophageal reflux disease] symptoms or 
any upper [gastrointestinal] symptoms."  The examiner did 
not further discuss the Veteran's Whipple's disease or offer 
an opinion whether such a disability was related to military 
service, or was due to or aggravated by a service-connected 
disability such as PTSD.  Nevertheless, the Board finds 
sufficient evidence has been presented to compel VA to obtain 
such an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
VA's duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d).  Thus, this issue must be remanded for further 
development.  

The Veteran also seeks service connection for a disability of 
the eyes, claimed as conjunctivitis, keratitis, hordeolum, 
glaucoma, pseudophakia, cornea scars, and/or dry eyes, on a 
direct basis and as secondary to Whipple's disease.  A 
medical examination was afforded the Veteran in April 2009, 
at which time a physician confirmed findings of glaucoma 
bilaterally, pseudophakia, corneal opacity, etiology unknown, 
and status post-endothelial graft, right eye.  In the 
examiner's opinion, these disabilities were unrelated to 
service, as he could find "no service-related events", to 
include any flash injuries, to have caused them.  However, 
review of the Veteran's assertions reveals claims that he 
incurred flash injuries to his eyes during the fires aboard 
the U.S.S. Independence when it was struck by a torpedo in 
1943.  As noted above, the torpedo event is confirmed within 
the historical record, as is the Veteran's presence about the 
vessel at that time, and as the claim of a bilateral eye 
injury resulting therein is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, such an injury is presumed.  38 U.S.C.A. § 1154(b) 
(West 2002).  Thus, a new medical opinion rendered in light 
of this presumption is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Forward the Veteran's claims files to 
an appropriate medical expert in internal 
medicine or gastrointestinal disabilities 
for the purpose of responding to the 
questions below regarding the etiology of 
the claimed Whipple's disease.  The 
Veteran need not be scheduled for 
examination unless such an examination is 
determined necessary by the examiner.  All 
pertinent symptomatology and findings 
should be reported in detail.  

After fully reviewing the Veteran's claims 
files, the examiner should respond to the 
following:  

(i)   Provide an opinion as to whether it 
is at least as likely as not that 
Whipple's disease is causally related to 
military service.  

(ii)  If Whipple's disease did not have 
its onset during service or is not 
otherwise causally related to service 
[that is, if the answer to question (i) 
is negative], the examiner is asked to 
state whether it is as likely as not that 
this disability is proximately due to or 
the result of the Veteran's service-
connected PTSD and/or gastroesophageal 
reflux disease.  

(iii)  If the examiner finds that 
Whipple's disease is not related to 
service in some way and it is not 
proximately due to or the result of a 
service-connected disability [that is, if 
the answer to questions (i) and (ii) is 
negative], the examiner is asked to 
provide an opinion as to whether the 
Veteran's Whipple's disease has been 
aggravated by a service-connected 
disability, that is, whether a service-
connected disability caused a permanent 
and greater degree of impairment 
(aggravation) of Whipple's disease.  

A complete rationale for all conclusions 
reached must be stated for the record.  

2.  Forward the Veteran's claims file to 
an appropriate medical expert for eye 
disorders for the purpose of responding to 
the questions below regarding the etiology 
of any current eye disorder.  The Veteran 
need not be scheduled for examination 
unless such an examination is determined 
necessary by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  

After fully reviewing the Veteran's claims 
files, the examiner should respond to the 
following:  

(i)   Provide an opinion as to whether it 
is as likely as not that any current eye 
disability is causally related to 
military service.  In so doing, the 
examiner is accept as factual the 
Veteran's assertions of flash injuries to 
his eyes as a result of fires and 
explosions experienced during military 
service.  

(ii)  If any current eye did not have its 
onset during service or is not otherwise 
causally related to service [that is, if 
the answer to question (i) is negative] , 
the examiner is asked to state whether it 
is as likely as not that this disability 
is proximately due to or the result of 
the Veteran's claimed Whipple's disease.  

(iii)  If the examiner finds that any 
current eye disorder is not related to 
military service in some way and it is 
not proximately due to or the result of a 
service-connected disability [that is, if 
the answer to questions (i) and (ii) is 
negative], the examiner is asked to 
provide an opinion as to whether any 
current eye disorder has been aggravated 
by Whipple's disease; that is, whether 
Whipple's disease caused a permanent and 
greater degree of impairment 
(aggravation) of any current eye 
disorder.  

A complete rationale for all conclusions 
reached must be stated for the record.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


